DETAILED ACTION
 
1.           This office action is a response to the Application/Control Number: 16/337,871 filed 03/28/2019.

Claims Status
2.	This office action is based upon claims received on 04/11/2022, which replace all prior or other submitted versions of the claims.
	-Claims 1-14, 16, and 20-59 are marked as cancelled
	-Claims 15, 60 are marked as amended.
	-Claims 64-67 are new/added.
-Claims 15, 17-19, 60-67 are pending.
-Claims 15, 17-19, 60-67 are rejected.

Notice of Pre-AIA  or AIA  Status
3.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
4.            Acknowledgment is made of the national stage Application/Control Number: 16/337,871 based upon a continuation of 371 of PCT/CN2016/101703 filed 10/10/2016.

5.            Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
6.            The information disclosure statement (IDS) submitted on 02/25/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
7.	Applicant's remarks/arguments, see page 6-8, filed 04/11/2022, with respect to REMARKS, have been acknowledged.

8.	Applicant's remarks/arguments, see page 6-7, filed 04/11/2022, with respect to the Claim Rejections - 35 U.S.C. §103, have been considered but are moot because the arguments do not apply to the new grounds of rejection being used in the current rejection.  At least via dependency to the independent claims, applicable arguments pertaining to the dependent claims are also moot.
	
9.	The office action presents rejections pertaining to submitted independent claim 15, claim 60, claim 64 as rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al (US-20190174523-A1) referenced hereafter as “Wang” in view Wiberg et. al (US-20180167126-A1) referenced hereafter as “Wiberg”, further in view of Bergstrom et. al (US-20160344517-A1) referenced hereafter as “Bergstrom”.   
	Regarding applicant’s remarks and argument pertaining Claim 15 and Wang (page 5 ln 26-28 & Page 7 (ln 1-3), (ln 18-20), ie, “Wang has not been shown to teach or suggest "determining, by the user equipment, a second delay by using processing capability information of the user equipment,"”as applicant notes, the examiner respectfully contends otherwise presenting specific sections addressing applicant’s remarks pertaining to Wang, as noted below for reference:
determining, by the user equipment, a second delay by using processing capability information of the user equipment (Wang - ¶0161 (See above): .indicates... feedback time of the ACK/NACK … according to the time required by the terminal to process the data); 
Which the examiner respectfully contends and notes discloses: processing delay of terminal or user device is determined by the terminal per indication of scheduling information from the Base station, and the examiner respectfully contends as noted, that the claim language as recited continues to read upon the disclosures of Wang.  

10.	Furthermore, applicant is directed to the combination rejection of Claim 15 (as well as claim 60, and 64 which recite similar features) rejected as being unpatentable over Wang in view of Wiberg and Bergstrom as presented this is office action where Bergstrom discloses the subject features also noted below:
determining, by the user equipment, a delay by using processing capability information of the user equipment (Bergstrom - FIG. 4 Step 401 & ¶0062 .. wireless device 121 may determine the downlink processing delay based on at least one time period between a determination of ARQ feedback information relating to a downlink transmission and the transmission of the determined ARQ feedback information to the network node 110 from the wireless device 121. This means that the wireless device 121 may estimate the downlink processing delay based on an actual decoding time that the wireless device 121 encountered during a reception of a DL transmission); 
Which the examiner respectfully contends and notes discloses: determining by UE a delay by utilizing the UE’s own processing or decoding delay capability information determined from receiving a downlink data transmission;
 Furthermore, rejections for all claims as submitted are presented in the current office action

11.	The rejection has been revised and set forth below according to the amended claims (see Office Action).

Claim Rejections - 35 USC § 103
12.            The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102
and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory
basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and
the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the
examiner presumes that the subject matter of the various claims was commonly owned as of the
effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised
of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that
was not commonly owned as of the effective filing date of the later invention in order for the examiner
to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art
against the later invention.

13.	Claims 15, 18, 19, 60, 62, 63, 64, 66, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al (US-20190174523-A1) referenced hereafter as “Wang” in view Wiberg et. al (US-20180167126-A1) referenced hereafter as “Wiberg”, further in view of Bergstrom et. al (US-20160344517-A1) referenced hereafter as “Bergstrom”

Regarding 15. (Currently Amended) Wang teaches: A method for transmitting positive acknowledgement (ACK)/negative acknowledgement (NACK) (ACK/NACK) information for data (Wang FIG. 6 & ¶0126 a timing adjustment method on the terminal side), 
comprising: receiving, by a user equipment, a data packet from a base station (Wang ¶0160 - terminal transmits ACK/NACK of downlink data after 3 short TTIs after the terminal receives downlink scheduling DCI and the downlink data; ¶0161(ln 6-10) - base station indicates, in the downlink scheduling information, the feedback time of the ACK/NACK of the downlink data according to the time required by the terminal to process the data, the actual TA, and the subframe configuration; NOTE: terminal receives .. downlink data from Base station as scheduled by Base station); 
[[and]] receiving, by the user equipment, downlink control information (DCI) for the data packet from the base station (Wang ¶0160 – See above; ¶0161(ln 6-10)  See above; NOTE: terminal receives downlink scheduling DCI from Base station as indicated and scheduled for the down link data by Base station), 
wherein the DCI comprises a first delay to be used by the user equipment to send ACK/NACK information corresponding to the data packet (Wang ¶0161(ln 6-10) See above; ¶0162 (including ln 10-19)) according to the TA and the time required by the terminal to process the data, the terminal returns the downlink ACK/NACK at short TTIn+6…However, since the short TTIn+6=1+6=7 is in subframe 1 and ..is a special subframe, …an uplink channel may not be transmitted. Therefore, ..the value of the time adjustment amount P needs to consider that the time interval for transmitting the ACK/NACK that is finally delayed falls on an uplink subframe;¶0163  the time adjustment amount P .. includes p=13 time intervals.. time interval for the terminal to transmit the ACK/NACK is TTIn+13, which corresponds to an uplink subframe; NOTE: Scheduling DCI comprises feedback time which comprises.. time required by the terminal to process the data (a second delay processing time), actual TA, and subframe configuration ( a first delay..time adjustment for chosen subframe configuration to match and correspond to an uplink subframe to transmit ACK/NACK)); 
determining, by the user equipment, a second delay by using processing capability information of the user equipment (Wang - ¶0161 (See above): .indicates... feedback time of the ACK/NACK … according to the time required by the terminal to process the data; NOTE: processing delay of terminal or user device is determined by the terminal per indication of scheduling information from the Base station ); 
and determining, by the user equipment based on the first delay and the second delay, a subframe to send the ACK/NACK information corresponding to the data packet (Wang - ¶161-¶0163 (See above); NOTE: Scheduling DCI comprises feedback time which comprises.. time required by the terminal to process the data (a second delay or processing time), actual TA, and subframe configuration ( a first delay..time adjustment for chosen subframe configuration to match and correspond to an uplink subframe), where this feedback time (comprising first delay and second delay) is used by the user terminal to determine an uplink subframe to transmit or send ACK/NACK corresponding to the received downlink data); 
Wang does not appear to explicitly disclose or strongly suggest: a field used to instruct a first delay, 
Wiberg which also discloses: A method for transmitting positive acknowledgement (ACK)/negative acknowledgement (NACK) (ACK/NACK) information for data ((Wiberg - FIG. 8 – method by UE (Note: transmits Feedback/ACK/NACK)),
comprising: receiving, by a user equipment, a data packet from a base station (Wiberg – See Fig. 2 & ¶0044 (ln. 1-3) 202 - network node transmits data transmission,..mapped to subframes, with control part (DL grant); FIG. 7 & ¶ 0105 (ln. 1-2) Action 702; Fig. 8 & ¶0112 (ln. 1-3) Action 801 - wireless device receives data over .. subframes to from radio-network node 12; FIG. 3 & ¶0060-0064 a number of transmission blocks or subframes carrying data; NOTE: data subframes transmitted to wireless device ( received by user equipment from radio network node or base station)),
[[and]] receiving, by the user equipment, downlink control information (DCI) for the data packet from the base station (Wiberg  - Fig. 2 & ¶0037 (ln. 3-4 ) DL grant, reserves a resource in the UL control channel for the feedback.. DL grant may comprise Downlink Control Information (DCI); Fig. 2 & ¶0044 (ln. 1-3) 202 - network node transmits .. data mapped to subframes, with control part (DL grant); Fig. 3 & ¶0065 - control part associated with .. subframe carrying data, Downlink grant DCI fields comprise feedback index (FIV); FIG. 7 & ¶ 0105 (ln. 1-2) Action 702 - transmits data.. subframes and ..respective control part; ¶Fig. 8 & ¶0112 (ln. 1-2)  - Action 801 – receives data. subframes .respective control part; NOTE: Node or base station transmits DCI for the data in respective subframe to the UE or  receiving by UE DCI for the data in subframes or data packets from the base station),
furthermore (Wiberg) discloses: wherein the DCI comprises a field used to instruct a first delay to be used by the user equipment to send ACK/NACK information corresponding to the data packet (Wiberg - ¶0037 (ln. 3-12) DL grant.. reserves resource..in UL control indicating ACK or NACK ..comprise Downlink Control Information (DCI) fields that comprise …feedback index of two bits…..indicate ..four possible HARQ resources, with corresponding delays or time offsets, to use for feedback of this transmission; ¶0038 (ln. 1-5) providing information when and where in the feedback message the feedback is provided in a compact feedback structure; Fig. 2 & ¶0042 (ln. 1-18, 29-37)control part, DCI, comprises ..index value or.. feedback index value.. indicates a transmission time offset .. a delay defining when in time to send ..a feedback message comprising added feedback of a subframe in the data transmission; As the transmission time such as the delay or the time offset may be defined in subframes, a subframe with data previously received may have a feedback index value set to `1` indicating a delay of default and/or a preconfigured value plus one subframe; Fig. 2 & ¶0050-0051 NACK, ACK added at an offset of 2, 3 subframes (note first delay) + the default offset value ;NOTE: DCI fields with index indicates a delay or offset (in subframes) associated with a UL control (UL by UE) feedback resource (first delay) to indicate ACK or NACK);
determining, a second delay by using processing capability information of the user equipment (Wiberg - ¶0037 (ln. 24-27) the feedback index value is added to a semi-statically configured minimum feedback delay value. This minimum feedback delay value .. related to capability of the wireless device.. to process received data; ¶0042 (ln. 29-37) A first delay may be defined to a zero value, wherein the zero value is associated with a preconfigured and/or a default value at the wireless device; As the transmission time such as the delay or the time offset may be defined in subframes, a subframe with data previously received may have a feedback index value set to `1` indicating a delay of default and/or a preconfigured value plus one subframe; NOTE:  minimum feedback delay is determined related to device capability or UE processing Delay (a second delay), first index value or zero value represents processing delay (a second delay) plus a zero subframe offset delay),
and determining, by the user equipment based on the first delay and the second delay, a subframe to send the ACK/NACK information corresponding to the data packet (Wiberg – Fig. 2 & ¶0047 wireless device .. configured .. to aggregate feedback of .. four or more or less subframes ; Fig. 2 & ¶0050-¶0051 (See above) NACK, ACK added at an offset..;¶0052 (ln. 1-3) Action 205. .. feedback transmitted from wireless device .to network node ..as indicated in control part of subframes; ¶0053 (ln. 1-3) Action 206 network node receives feedback message;  FIG. 3 & ¶0060 .. manner of mapping feedback indications to a feedback message such as UL control message or (x)PUCCH, based on the feedback index or feedback index value (FIV ); ¶0061 fourth subframe DCI FIV = 0 or offset = 0 subframes or feedback position indicated by default configured delay (Second delay only) plus no subframe offset (note: first delay is 0); ¶0062-0064 third, second, first subframes, DCI FIV = 1, 2, 3 indicating 1, 2, 3 subframe offset respectively or with feedback positions indicated by 1 or 2 or 3 subframe delay (note: respective first delay for each data subframe) plus default min configured value or processing delay (Second delay); NOTE: receipt by network node of feedback or ACK/NACK from UE based upon FIV offset determined in subframes (first delay – as such identifying uplink subframe) plus a minimum default UE processing delay (or second delay), where the ACK/NACK corresponds to each DCI and associated downlink data subframe);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang with the teachings of Wiberg since, it provides a manner of enabling feedback of a data transmission in an efficient manner by associating a feedback index with a time offset of a transmission of the feedback indication and the position in the feedback message, leading to improved Wireless network performance (Wiberg ¶0149).
While Wang in view of Wiberg teaches: A method for transmitting positive acknowledgement (ACK)/negative acknowledgement (NACK) (ACK/NACK) information for data, comprising: receiving, by a user equipment, a data packet from a base station; [[and]] receiving, by the user equipment, downlink control information (DCI) for the data packet from the base station, wherein the DCI comprises a field used to instruct a first delay to be used by the user equipment to send ACK/NACK information corresponding to the data packet; determining, by the user equipment, a second delay by using processing capability information of the user equipment; and determining, by the user equipment based on the first delay and the second delay, a subframe to send the ACK/NACK information corresponding to the data packet; 
Assuming arguendo Wang in view of Wiberg does not explicitly disclose or strongly suggest: determining, by the user equipment, a delay;
Bergstrom discloses: receiving, by a user equipment, a data packet (Bergstrom - FIG. 4 Step 401 & ¶0062 .. wireless device 121 may determine the downlink processing delay based on at least one time period between a determination of ARQ feedback information relating to a downlink transmission and the transmission of the determined ARQ feedback information to the network node 110 from the wireless device 121. This means that the wireless device 121 may estimate the downlink processing delay based on an actual decoding time that the wireless device 121 encountered during a reception of a DL transmission; NOTE: a UE device that receives a downlink data transmission from a base staion and determines its processing delay);
determining, by the user equipment, a delay by using processing capability information of the user equipment (Bergstrom - FIG. 4 Step 401 & ¶0062 see above: NOTE: determining by UE a delay by utilizing the UE’s own processing or decoding delay capability information determined from receiving a downlink data transmission );
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Wiberg with the teachings of Bergstrom since, it enables a network node to advantageously control the UL transmissions of the wireless device to match a time when an ARQ feedback information is sent from the wireless device making UL/DL usage in a dynamic TDD system more efficient (Bergstrom ¶0055).

Regarding Claim 18. (Previously Presented) Wang in view of Wiberg The method according to claim 15, 
furthermore Wiberg discloses: wherein the method further comprises: sending the processing capability information to the base station (Bergstrom - FIG. 4 Step 402 & ¶0066 - After the determination in Action 401, the wireless device 121 transmits an indication of the determined downlink processing delay to the network node 110; NOTE: UE sends indication of downlink processing delay or capability to network node or the base station), wherein the processing capability information is used to represent a level of a processing capability of the user equipment (FIG. 4 Step 401 & ¶0062 See claim 1; ¶0063 - the downlink processing delay may be determined by the wireless device 121 by more than one such time period.. determine an upper-bound for a typical delay, a median value, or an average value based on the several actual decoding times; ¶0064 .. wireless device 121 may determine the downlink processing delay based on a configurable amount of resources in the wireless device 121 dedicated for downlink processing; NOTE: determining by UE a processing delay reflective or representative of the UE’s own processing or decoding capability information in various representations corresponding to receiving a downlink data transmission).  

Regarding Claim 19 (Previously Presented) Wang in view of Wiberg and Bergstrom teaches: The method according to claim 15,
furthermore Wiberg discloses: wherein the subframe comprises an uplink (UL) control region in which the ACK/NACK information is carried (Wiberg - Fig. 2 & ¶0037 (ln. 3-4 ) DL grant, reserves a resource in the UL control channel for the feedback..xPUCCH; FIG. 3 & ¶0060 .. mapping feedback indications to a feedback message such as UL control message or (x)PUCCH, based on feedback index value (FIV ); ¶0066 for LTE on PUCCH; NOTE: feedback region in a UL control channel such as xPUCCH or PUCCH).

Regarding claim 60. (Currently Amended) Wang teaches: A user equipment (Wang FIG. 3 See UE; FIG. 8 a terminal ¶0085 a terminal), 
comprises: at least one processor (Wang ¶0086 processor); a memory, wherein the memory is coupled to the at least one processor and stores programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor (Wang ¶0087 a storage, connected with the processor via a bus interface, and configured to store instructions and data required by the processor in performing operations; ¶0089 processor is called to execute the instructions and data stored in the storage) 
(See the rejection of Claim 15, Claim 60 recites similar and parallel features to Claim 15, and Claim 60 pertains to an accompanying user equipment to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 60. Where applicable, minor differences between claims are noted as appropriate)
receive, by the user equipment, a data packet from a base station; [[and]] receive, by the user equipment, downlink control information (DCI) for the data packet from the base station, wherein the DCI comprises a field used to instruct a first delay to be used by the user equipment to send ACK/NACK information corresponding to the data packet; determine, by the user equipment, a second delay by using processing capability information of the user equipment; and determine, by the user equipment based on the first delay and the second delay, a subframe to send the ACK/NACK information corresponding to the data packet; (See the rejection of Claim 15, Claim 60 recites similar and parallel features to Claim 15, and Claim 60 pertains to an accompanying user equipment to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 60. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 62. (Previously Presented) Wang in view of Wiberg and Bergstrom teaches: The user equipment according to claim 60, 
(See the rejection of Claim 18, Claim 62 recites similar and parallel features to Claim 18, and Claim 62 pertains to an accompanying user equipment to Claim 18, and the rationale for the rejection of claim 18 applies similarly to claim 62. Where applicable, minor differences between claims are noted as appropriate)
wherein the programming instructions further instruct the at least one processor to: send the processing capability information to the base station, wherein the processing capability information is used to represent a level of a processing capability of the user equipment (See the rejection of Claim 18, Claim 62 recites similar and parallel features to Claim 18, and Claim 62 pertains to an accompanying user equipment to Claim 18, and the rationale for the rejection of claim 18 applies similarly to claim 62. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 63. (Previously Presented) Wang in view of Wiberg and Bergstrom teaches: The user equipment according to claim 60,
(See the rejection of Claim 19, Claim 63 recites similar and parallel features to Claim 19, and Claim 63 pertains to an accompanying user equipment to Claim 19, and the rationale for the rejection of claim 19 applies similarly to claim 63. Where applicable, minor differences between claims are noted as appropriate)
wherein the subframe comprises an uplink (UL) control region in which the ACK/NACK information is carried (See the rejection of Claim 19, Claim 63 recites similar and parallel features to Claim 19, and Claim 63 pertains to an accompanying user equipment to Claim 19, and the rationale for the rejection of claim 19 applies similarly to claim 63. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim 64. (New) Wang teaches: A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores program instructions for execution by at least one processor (Wang ¶0087 a storage, connected with the processor via a bus interface, and configured to store instructions and data required by the processor in performing operations; ¶0089 processor is called to execute the instructions and data stored in the storage: NOTE: storage ..instructions.. processor) to: 
(See the rejection of Claim 15, Claim 64 recites similar and parallel features to Claim 15, and Claim 64 pertains to an accompanying non-transitory computer readable storage medium to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 64. Where applicable, minor differences between claims are noted as appropriate)
receive, by a user equipment, a data packet from a base station; receive, by the user equipment, downlink control information (DCI) for the data packet from the base station, wherein the DCI comprises a field used to instruct a first delay to be used by the user equipment to send ACK/NACK information corresponding to the data packet; determine, by the user equipment, a second delay by using processing capability information of the user equipment; and determine, by the user equipment based on the first delay and the second delay, a subframe to send the ACK/NACK information corresponding to the data packet (See the rejection of Claim 15, Claim 64 recites similar and parallel features to Claim 15, and Claim 64 pertains to an accompanying non-transitory computer readable storage medium to Claim 15, and the rationale for the rejection of claim 15 applies similarly to claim 64. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 66. (New) Wang in view of Wiberg and Bergstrom teaches:The non-transitory computer readable storage medium according to claim 64, 
(See the rejection of Claim 18, Claim 66 recites similar and parallel features to Claim 18, and Claim 66 pertains to an accompanying non-transitory computer readable storage medium to Claim 18, and the rationale for the rejection of claim 18 applies similarly to claim 66. Where applicable, minor differences between claims are noted as appropriate)
wherein the non-transitory computer readable storage medium stores the program instructions for execution by the at least one processor to: send the processing capability information to the base station, wherein the processing capability information is used to represent a level of a processing capability of the user equipment(See the rejection of Claim 18, Claim 66 recites similar and parallel features to Claim 18, and Claim 66 pertains to an accompanying non-transitory computer readable storage medium to Claim 18, and the rationale for the rejection of claim 18 applies similarly to claim 66. Where applicable, minor differences between claims are noted as appropriate).  

Regarding Claim  67. (New) Wang in view of Wiberg and Bergstrom teaches: The non-transitory computer readable storage medium according to claim 64, 
(See the rejection of Claim 19, Claim 67 recites similar and parallel features to Claim 19, and Claim 67 pertains to an accompanying non-transitory computer readable storage medium to Claim 19, and the rationale for the rejection of claim 19 applies similarly to claim 67. Where applicable, minor differences between claims are noted as appropriate)
wherein the subframe comprises an uplink (UL) control region in which the ACK/NACK information is carried(See the rejection of Claim 19, Claim 67 recites similar and parallel features to Claim 19, and Claim 67 pertains to an accompanying non-transitory computer readable storage medium to Claim 19, and the rationale for the rejection of claim 19 applies similarly to claim 67. Where applicable, minor differences between claims are noted as appropriate). 

14.	Claims 17, 61, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Wiberg and Bergstrom further in view of Kim et. al (US-20190223204-A1) referenced hereafter as “Kim”.

Regarding Claim 17. (Previously Presented) Wang in view of Wiberg and Bergstrom teaches: The method according to claim 15, 
furthermore Wiberg discloses: wherein the determining a second delay by using processing capability information of the user equipment comprises: 
determining data information of the data packet (Wiberg – FIG. 8 Step 802; ¶0136 (see Claim 15); NOTE device decodes DCI and decodes received data);
determining, based on the processing capability information and the data information, a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (Wiberg -  See Claim 1 ¶0037 (ln. 24-27) the feedback index value is added to a semi-statically configured minimum feedback delay value. This minimum feedback delay value .. related to capability of the wireless device.. to process received data; NOTE: a configured or determined minimum feedback delay value (a delay capability of user equipment) related to capability of the wireless device to process received data (note: based on processing capability and received data);
and determining, based on the delay capability, the second delay (Wiberg -  See Claim 1 ¶0042 (ln. 29-37) A first delay may be defined to a zero value, wherein the zero value is associated with a preconfigured and/or a default value at the wireless device; As the transmission time such as the delay or the time offset may be defined in subframes, a subframe with data previously received may have a feedback index value set to `1` indicating a delay of default and/or a preconfigured value plus one subframe; Fig. 3 & ¶0062-0064 See claim 1; NOTE: a configured/determined feedback delay value (preconfigured) associated with user equipment processing capability and received data to which another delay in subframes is added – offset is first delay and preconfigured minimum delay is second delay)
Wang in view of Wiberg does not appear to explicitly disclose or strongly suggest: wherein the data information comprises at least a size and a modulation order of the data packet 
Kim discloses: determining data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet (KIM – See FIG. 10 & FIG. 11, ¶0168 (lines 13-16, 22-36): UE, which may support all of TTIs of different lengths in addition to normal or default TTI, reports its TTI capability to the eNB…. UE may report its buffering capability or the number of buffers, decoding capability, …, the decoding capability ..the time required for the UE to decode corresponding data when the corresponding data of a specific transport block size is transmitted at a specific TTI length (NOTE: TTI length and TB size or Data size); ¶0221 (lines 1-5) & Table 12 UE reports UE Category which includes TTI / Modulation and coding schemes : NOTE: eNB determines from UE report to eNB, UE processing capability that includes TTI or TB capability (data size) associated with transmitted PDSCH, and decoding capability includes modulation order/TTI information for UE category);
furthermore Kim also discloses: determining, based on the processing capability information and the data information, a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet (KIM - FIG. 10 & FIG. 11, ¶0168 (lines 13-16, 22-36) the decoding capability .. includes the time required to transmit a signal such as a response signal (e.g., ACK/NACK) after decoding; FIG. 10 & FIG. 11 illustrate UE parallel processing PDSCH of different sizes and transmitting respective ACK/NAK appropriately in time; NOTE: ACKNACK timing is based upon UE capability);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Wiberg and Bergstrom with the teachings of Kim since, it enables uplink/downlink signals to be efficiently transmitted/received and therefore, overall wireless communication system is throughput is improved and latency/delay reduced (Kim ¶0018, ¶0019).  

Regarding Claim 61. (Previously Presented)  Wang in view of Wiberg and Bergstrom teaches: The user equipment according to claim 60, 
(See the rejection of Claim 17, Claim 61 recites similar and parallel features to Claim 17, and Claim 61 pertains to an accompanying user equipment to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 61. Where applicable, minor differences between claims are noted as appropriate)
wherein the programming instructions instruct the at least one processor to: determine data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet; determine, based on the processing capability information and the data information, a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet; and determine, based on the delay capability, the second delay (See the rejection of Claim 17, Claim 61 recites similar and parallel features to Claim 17, and Claim 61 pertains to an accompanying user equipment to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 61. Where applicable, minor differences between claims are noted as appropriate).

Regarding Claim 65. (New) Wang in view of Wiberg and Bergstrom teaches:The non-transitory computer readable storage medium according to claim 64, 
(See the rejection of Claim 17, Claim 65 recites similar and parallel features to Claim 17, and Claim 65 pertains to an accompanying  non-transitory computer readable storage medium to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 65. Where applicable, minor differences between claims are noted as appropriate)
wherein the determine a second delay by using processing capability information of the user equipment comprises: determine data information of the data packet, wherein the data information comprises at least a size and a modulation order of the data packet; determine, based on the processing capability information and the data information, a delay capability of the user equipment to send the ACK/NACK information corresponding to the data packet; and determine, based on the delay capability, the second delay(See the rejection of Claim 17, Claim 65 recites similar and parallel features to Claim 17, and Claim 65 pertains to an accompanying  non-transitory computer readable storage medium to Claim 17, and the rationale for the rejection of claim 17 applies similarly to claim 65. Where applicable, minor differences between claims are noted as appropriate).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Mo - Fri 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.S./Examiner, Art Unit 2414                                                                                                                                                                                                        May 18, 2022


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414